Appeals by the defendant (1) from a judgment of the County Court, Dutchess County (Hillery, J.), rendered November 28, 1983, convicting him of murder in the second degree and attempted murder in the second degree (two counts), upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court, entered July 5, 1988, which denied his motion pursuant to CPL 440.10, to vacate the judgment of conviction.
Ordered that the judgment and order are affirmed.
We find no merit to the defendant’s contention that he was *632denied the effective assistance of trial counsel (see, People v Baldi, 54 NY2d 137). In addition, the imposition of consecutive sentences was not illegal (see, Penal Law § 70.25 [2]; People v Truesdell, 70 NY2d 809, 811; People v Brathwaite, 63 NY2d 839; People v Chandler, 106 AD2d 677), nor were the sentences excessive (see, People v Suitte, 90 AD2d 80). Finally, the defendant’s motion, pursuant to CPL 440.10, to vacate the judgment of conviction was properly denied for reasons stated by Justice Hillery at the Supreme Court. Lawrence, J. P., Fiber, Balletta and Ritter, JJ., concur.